DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 4/15/2021.
The application has been amended as follows: 
1. (Currently amended) A wire rod comprising:
by wt %, carbon (C): 0.40% to 0.90%, silicon (Si): 0.5% to 1.0%, manganese (Mn): 11% to 25%, copper (Cu): 1.0% to 3.0%, phosphorus (P): 0.020% or less, sulfur (S): 0.020% or less, aluminum (Al): 0.010% to 0.050%, nitrogen (N): 0.0010% to 0.0050%, iron (Fe) as a residual component thereof, and inevitable impurities, contents of C and Mn satisfying Relational Expression 1: 
9 < C x Mn < 11,
where C and Mn are contents by wt % of each element,
wherein a microstructure includes an austenite phase in an area fraction of 95% or greater, and a deformation twin formed in an .




	2. (Currently amended) The wire rod of claim 1, wherein a size of the austenite grain is 30 µm or less.

	3. (Currently amended) The wire rod of claim 1, wherein a thickness of the deformation twin is 15 nm to 35 nm.

	6. (Currently amended) A method of manufacturing the wire rod according to claim 1 
providing a steel material including, by wt %, carbon (C): 0.40% to 0.90%, silicon (Si): 0.5% to 1.0%, manganese (Mn): 11% to 25%, copper (Cu): 1.0% to 3.0%, phosphorus (P): 0.020% or less, sulfur : 
9 < C x Mn < 11,
where C and Mn are contents by wt % of each element; 
reheating the steel material; 
hot rolling the steel material; 
cooling the steel material; and
cold drawing the steel material at an area reduction rate of 10% to 30%.



Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or adequately suggest the wire rod as instantly claimed. In particular, the closest prior art, Masuda (JP 2013-23743), wherein the English machine translation filed 4/30/2020 is used and cited herein, as discussed in pp. 3-4 of the Non-Final Rejection dated 10/6/2020, teaches a wire rod comprising, in wt%, 0.4-0.8% C, 0.5% or less Si, 8-25% Mn, 1% or less Cu, 0.03% or less P, 0.03% or less S, 0.010-0.10% Al, 0.0010-0.020% N, and a balance of Fe and inevitable impurities, which satisfies or overlaps with the chemical composition ranges recited (Abstract, [0012]-[0013]).
Masuda does not explicitly teach that its composition satisfies the instantly claimed Relational Expression 1. However, Masuda teaches a composition of alloy constituents that overlap with the 
Masuda further teaches wherein the microstructure is an austenite single phase structure, wherein the area fraction of austenite is 95% or more, preferably 97% or more, and more preferably 99% or more (Abstract, [0024]).
However, Masuda fails to teach or adequately suggest wherein the microstructure includes a deformation twin formed in an austenite grain is within a range of 1% to 8% in a volume fraction. 
Although Masuda teaches an overlapping composition (Abstract, [0012]-[0013], Table 1), as discussed above, and a process of making comprising reheating the steel material to 950-1200°C, hot rolling at 750-1050°C, cooling at a cooling rate of 0.3-12.0°C/s ([0046]), and evaluating the cold workability of its steels by cold forging at a compression ratio of 60% ([0053]-[0054]), which is similar to the process described in paragraphs [0009] and [0039] of the instant specification, which comprises reheating the steel material, hot rolling the steel material, cooling the steel material, and cold drawing the steel material at a reduction rate of 10-30%, the wire rod of Masuda would not be expected to have the aforementioned deformation twin property, because the process of Masuda does not include cold drawing at a reduction ratio of 10-30%, as argued in pp. 6-8 of Applicant’s Arguments/Remarks filed 1/05/2021.
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-9 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734